Case 2:16-md-02744-DML-DRG ECF No. 675 filed 08/24/20                 PageID.29902       Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

  IN RE: FCA US LLC MONOSTABLE
  ELECTRONIC GEARSHIFT LITIGATION                            Case Number 16-md-02744
                                                             Honorable David M. Lawson
                MDL No. 2744                                 Magistrate Judge David R. Grand

                                              /

  CARL ERICKSON,

                Plaintiff,                                   Case Number 19-12435
  v.                                                         Honorable David M. Lawson


  FCA US, LLC,

                Defendant.
                                              /

       ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME TO RESPOND

         The matter of Erickson v. FCA US, LLC, No. 19-12435 is before the Court on the plaintiff’s

  unopposed motion to extend the time for filing his opposition to the defendant’s motion for

  summary judgment. The Court has reviewed the motion and finds that it should be granted.

         Accordingly, it is ORDERED that the plaintiff’s unopposed motion to extend time to

  respond (ECF No. 672) is GRANTED, and the plaintiff must file his response to the defendant’s

  motion for summary judgment on or before August 27, 2020.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

  Dated: August 24, 2020
